DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bucks (U.S. Patent No. 6,792,841) in view of Cogan (U.S. Patent No. 5,819,628) in view of Blaimschien (U.S. Patent No. 4,215,604).
Regarding claim 1, Bucks teaches a method of manufacturing a knife holder (92)(Figure 9 and Col. 6, Lines 64-65) of a rotatable cutting wheel (60)(Figure 6) for cutting slices from products advanced toward the cutting wheel in a feed direction, the knife holder having a truncated triangular shape that defines wider and narrower ends of 
Bucks does not provide the first surface of the knife holder to form a registration surface (120) that intersects the trailing edge and is defined at least in part by a first recessed planar surface that is recessed relative to the first surface.
Cogan teaches it is old and well known in the art of centrifugal type food slicers to incorporate a blade holder (10, 14) having a blade elements (12,18) wherein the knife holder has a first surface (X1) having a registration surface defined at least in part by a first recessed planar surface that is recessed relative to the first surface (See annotated Figure 4 below; Examiner notes the first Surface X1 to be inclined, and then further recessed due to the notch element 24, thereby creating the planar recessed surface X2).

    PNG
    media_image1.png
    250
    387
    media_image1.png
    Greyscale



The modified method of Bucks does not provide wherein the knife holder is not twisted during the machining of the first recessed planar surface.
Blaimschien teaches it is old and well known in the art of machining to provide that the work piece is gripped to prevent sagging and twisting of the work piece (Abstract and Col. 1, Lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Cogan to incorporate the teachings of Blaimschien to provide a machined work piece that is not twisted. Doing so prevents inaccuracies as the work piece is not moved, and gripped close to the machining device (Col. 1, Lines 48-53).

Regarding claim 2, the modified method of Bucks teaches wherein the machining of the first surface of the knife holder forms the first recessed planar surface to intersect the trailing edge (Bucks Figures 13-14 and Cogan Figure 4).

Regarding claim 3, the modified method Bucks teaches wherein the machining of the first surface of the knife holder forms the first surface and the first recessed planar surface to be parallel to each other (Cogan Figure 4 and Bucks Figures 13 and 14).
.

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the method of manufacturing a knife holder of claim 5 including “the machining of the first surface of the knife holder forms the registration surface to be further defined at least in part by a second recessed planar surface that is recessed a greater distance relative to the first surface than the first recessed planar surface, and the knife holder is not twisted during the machining of the second recessed planar surface”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RICHARD D CROSBY JR/  06/03/2021Examiner, Art Unit 3724